Citation Nr: 1209929	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-15 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York
 
 
THE ISSUE
 
Entitlement to an effective date earlier than August 6, 1996 for the grant of service connection for posttraumatic stress disorder (PTSD).   
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
E. I. Velez, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1961 to April 1966. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
 
FINDING OF FACT
 
A claim of entitlement to an earlier effective date for the grant of service connection for PTSD was denied in a July 1999 rating decision.  The Veteran was notified in a correspondence sent in August 1999, but he did not appeal the effective date of the award and he does not assert that this rating was clearly and unmistakably erroneous. 
 
 
CONCLUSION OF LAW
 
The claim of entitlement to an effective date prior to August 6, 1996, for an award of service connection for PTSD is dismissed.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107, 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.400; Rudd v. Nicholson, 20 Vet. App. 296 (2006). 
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
As discussed below, the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, is not applicable to the Veteran's appeal.  Rudd v. Nicholson, 20 Vet. App. 296 (2006); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  Therefore, further discussion of the VCAA is not warranted. 
 

Legal Criteria and Analysis
 
The Board has reviewed all the evidence in the Veteran's claims files, which includes his written contentions, service treatment records, VA medical records, and private medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 
 
In a February 1998 rating decision, the Veteran was granted entitlement to service connection for PTSD.  He was notified of that decision in a correspondence issued that same month.  The Veteran submitted a Notice of Disagreement in March 1998 only as to the disability rating assigned; he did not appeal the effective date of the award.  In September 1998, he disagreed with the effective date of the disability rating assigned for PTSD.  In a July 1999 rating decision, VA denied entitlement to an earlier effective date for the grant of service connection for PTSD.  Thereafter, the Veteran did not perfect a timely appeal to the July 1999 rating decision which denied entitlement to an earlier effective date .  Hence, the July 1999 rating decision is final in the absence of clear and unmistakable error.  38 U.S.C.A. § 7105 (West 2002). 
 
In light of the finality of the July 1999 rating decision, and in the absence of a claim that the July 1999 rating decision was clearly and unmistakably erroneous, the Veteran cannot obtain an effective date earlier than August 6, 1996.  Any assertion that he should be granted an earlier date cannot be pursued without formally attempting to vitiate the finality of the July 1999 rating decision.  Rudd.  (Where a claim for an earlier effective date represents disagreement with an effective date assigned pursuant to a final decision, in the absence of an attempt to vitiate the finality of that decision through an allegation of clear and unmistakable error, the claimant has merely raised a "freestanding" effective date claim that cannot remove the finality of the prior decision). 
 
In Rudd, the Court held that the proper disposition of a free-standing claim for an earlier effective date claim was dismissal.  Id.  The Board is authorized to dismiss any appeal that fails to allege an error of fact or law.  38 U.S.C.A. § 7105(d)(5) ; 38 C.F.R. § 20.302. 
 
Accordingly, this appeal is dismissed. 
 
 
ORDER
 
The appeal to the claim of entitlement to an effective date prior to August 6, 1996, for an award of service connection for posttraumatic stress disorder is dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


